Ephraim Seall Cooper plaint. agt Francis Bridge Defendt in an action of debt of five pounds eighteen Shillings & six pence in currant mony due for worke done as appeares by booke & all due damages according to attachmt dat. Janry. 5° 1675. The Defendt was called but did not appeare, John Keene his Surety was called to bring him but neither appearing theire bonds were declared forfited & judgemt stands entred agt both according to law. . . . The Jury . . . founde for the plaint. Five pounds eighteen Shillings six pence currant mony & costs of Court eighteen Shillings.
Execucion issued January. 29° 1675